Concurring Opinion op
Dole, J.
I support the conclusion of the foregoing opinion, upon the sole ground that our statute only authorizes the charging of costs for the widening of streets against the lands which have been damaged by such widening. The wording of the statute is somewhat loose and vague in places, but reading the whole of it and interpreting the doubtful parts by the context, one is led clearly to the conclusion that other lands than those which have been injured and are awarded damages were not under consideration by the Legislature when the statute was enacted.
As the land affected by the proceedings before the Court is not within the class of lands referred to in the statute, the assessment of costs against it must be cancelled.
Decision op Judd, C.J., Appealed From.
Several important questions are brought up by these appeals.
First. Have the Commissioners appointed under the statute to assess the damages to property taken for street opening or improvement, and benefits for such improvements, the authority to assess benefits upon land situated not upon the street widened, but in the neighborhood?
Second. Are the particular estates whose assessments are appealed from within the authority of the Commission?
Third. Do the damages or cost, a percentage of which is to be recouped by these assessments, include the damages paid to *124owners of lands which have been taken by the State for street improvement?
Section 1 of the Act of 1870 prescribes that the Commission shall determine what estates are especially benefited by such road or highway, and the amount of especial benefit to each.
The appellants’ lots are situated, Mr. Allen’s on King street between Alakea and Richard; one lot of Mrs. Bishop’s estate is on King street between Alakea and Fort, and the other on Queen street between Alakea and Richards, and' Mrs. Snow’s lot on Hotel street between Alakea and Richards.
No one of these lots is on Alakea street, which was widened, and no one has been made more convenient of access or benefited in any way that it is possible to discover. There is no evidence that the saleable value in the market or their value to rent has been especially appreciated by the widening of a street in the neighborhood. Any improvement in the town is doubtless a general advantage to all the property holders in the town. The introduction of water works, the better lighting of streets, facilities for transportation of freight and passengers, a good police service — everything of this character improves the value of real estate in a town.
But these are general advantages in which all parcels of real estate in the given town share in a greater or less degree. I cannot bring myself to the idea that a lot of land lying between Alakea and the next street parallel to it is any more benefited by the widening of Alakea than any other lot in this town, not on the street. Only especial benefits are to be assessed, not general benefits in which all property owners in the town, district or island participate.
The Legislature, in prescribing that the estates especially benefited by the improvement should be assessed for a portion of the cost of the improvement, certainly did not intend that the incidental advantages which might accrue to all the landed property in the district of Honolulu should contribute to the cost.
The statute of Massachusetts distinctly limits the assessment of betterments to such real estate, including that a part of which is taken therefor, which receives any benefit and advantage there*125from beyond the general advantages to all real estate in the city or town. Mass. Statutes, 1832, p. 344. I think our statute has the same meaning, and accordingly I find that part of the report or determination of the Commissioners which assesses benefits on the appellants’ estate to be void. The remaining objections to the report of the Commissioners it is not necessary to consider.